Case 8:19-cv-00705-JLS-JDE Document 99 Filed 02/05/21 Page 1 of 2 Page ID #:2665



1                                                              J S -6
2
3
4
5
6
7
8
9                        UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
12   REMBRANDT WIRELESS                      Case No.: 8:19-cv-00705-JLS-JDE
13   TECHNOLOGIES, LP,

14
                                Plaintiff,   ORDER GRANTING JOINT
15                                           MOTION FOR DISMISSAL
     v.
16
17   QUALCOMM INC.,

18                             Defendant.
19
20
21
22
23
24
25
26
27
28
Case 8:19-cv-00705-JLS-JDE Document 99 Filed 02/05/21 Page 2 of 2 Page ID #:2666
